Citation Nr: 1628980	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  99-11 704A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to a compensable evaluation for pseudofolliculitis barbae (skin disability) from August 5, 1998 to November 4, 2011 and an evaluation greater than 10 percent from November 5, 2011 to the present. 

2. Entitlement to an evaluation greater than 10 percent prior to October 23, 2008 and an evaluation greater than 20 percent from October 23, 2008 to the present for keloids of the chest (keloids disability).


REPRESENTATION

Appellant represented by:	Jan Dils, Esq.


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to March 1982.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from April 2007 and April 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.   

These two issues came before the Board in October 2013, at which time they were remanded to schedule a hearing before a Veterans Law Judge, as the Veteran had requested in his 2010 appeal of these issues.  The Veteran did testify at a Board hearing before the undersigned Veterans Law Judge in August 2003 with respect to other issues, so he was given the opportunity to have a hearing specifically on his claims for an increase.  [The keloids claim before the Board at that time was one of entitlement to service connection; however, to the extent the Veteran's testimony encompassed his symptoms, that has been considered herein.]  However, the Veteran withdrew his request for another Board hearing in June 2015.  Thus, no further action is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board's electronic Veterans Appeals Control and Locator System (VACOLS) indicates that the Veteran's attorney has pending notices of disagreement (NODs) on the following claims:
* higher rating for right ankle, service connection for back and right knee conditions, and secondary service connection for a hip condition (rating decision March 2015, NOD April 2015);
* denial of reopening of claims for service connection for posttraumatic stress disorder, left and right wrist arthritis, hearing loss, and schizophrenia, as well as entitlement to a temporary total evaluation because of treatment for a service-connected condition (rating decision March 2015, NOD April 2015);
* denial of service connection for a left ankle condition (rating decision April 2015, NOD July 2015); and  
* higher rating for pes planus (rating decision January 2016, NOD March 2016).
The RO is continuing to work on these matters, including scheduling any requested hearings before a Decision Review Officer.  As the RO has acknowledged receipt of the NODs and VACOLS indicates that further action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NODs have been recognized and that additional action is pending, Manlincon is not applicable in this case.  Therefore, the claims remain under the jurisdiction of the RO at this time.


FINDINGS OF FACT

1. The Veteran's skin disability is treated daily with topical clindamycin and benzoyl peroxide gels, which are not corticosteroids.  

2. The Veteran's skin disability covers less than five percent of the total body area and total exposed areas. 

3. The Veteran's keloids disability has been treated with systemic therapy in the form of corticosteroid injections for a duration of six weeks for greater, but not constantly, in the past 12 months.


CONCLUSIONS OF LAW

1. The criteria for a compensable evaluation for pseudofolliculitis barbae from August 5, 1998 to November 4, 2011 and an evaluation greater than 10 percent from November 5, 2011 to the present have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.20, 4.21, 4.118, Diagnostic Code 7806 (2001); 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.21, 4.118, Diagnostic Codes 7899-7806 (2015).

2. The criteria for a 30 percent rating for keloids of the chest have been met from July 31, 2006, to the present, when evaluating the disability under Diagnostic Code 7816 rather than 7804.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.21, 4.118, Diagnostic Codes 7804, 7816 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from one year before the claim was filed until VA makes a final decision on the claim.  Id. 

Pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different Diagnostic Codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several Diagnostic Codes; the critical element in permitting the assignment of several evaluations under various Diagnostic Codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Skin Disability Analysis

The Veteran is contesting his noncompensable and subsequent ten percent rating for his skin disability, which is rated under Diagnostic Codes 7899-7806.  Hyphenated diagnostic codes signify that the rating for a service-connected disability is based upon how another disability would be rated.  38 C.F.R. § 4.27.  The diagnostic code for the service-connected disability is before the hyphen.  Id.  Diagnostic Code 7899 conveys that the service-connected disability (pseudofolliculitis barbae) is not listed in the Schedule for Rating Disabilities.  Id.

Under Diagnostic Code 7806, a noncompensable rating is assigned for dermatitis or eczema where less than 5 percent of the entire body or less than 5 percent of the exposed areas are affected, and; no more than topical therapy has been required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2015).

A 10 percent rating is warranted where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs have been required for a total duration of less than six weeks during the past 12-month period.  Id.  A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs have been required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.

The maximum schedular rating of 60 percent rating is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs have been required during the past 12-month period.  Id.

During the pendency of the appeal, VA modified the rating criteria applicable to the evaluation of the Veteran's skin disorder.  See 67 Fed. Reg. 49590 (2002), effective August 30, 2002, [codified as amended at 38 C.F.R. § 4.118, DC 7806 (2002)].  When a regulation changes during the pendency of a claim, the version most favorable to the Veteran applies.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000); see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling in part Karnas v. Derwinski, 1 Vet. App. 308 (1991)).  Thus, the Board must analyze the Veteran's claim under the old criteria as well as the revised criteria.  The revised criteria, however, cannot be applied prior to its effective date.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; see also Green v. Brown, 10 Vet. App. 111  (1997).  

Under the old criteria, a noncompensable evaluation is warranted for slight, if any, exfoliation, exudation, or itching, if on a nonexposed surface or small area.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2001).  A 10 percent rating is warranted for a skin disorder with exfoliation, exudation or itching, involving an exposed surface or extensive area.  Id.  A 30 percent rating is warranted for a skin disorder with exudation or itching constant, extensive lesions, or marked disfigurement.  Id.  A 50 percent rating, the highest rating assignable based on this code, is warranted for a skin disorder with ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or being exceptionally repugnant.  Id.

The Board notes that rating criteria for skin disabilities were revised by VA, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The change in the law did not impact Diagnostic Code 7806, the relevant code section in this case.  Thus, a separate analysis under this version of the rating schedule is unnecessary.  

The Veteran contends that his skin disability oscillates between states of exacerbation and remission on his face, and that this warrants a 10 percent rating under Diagnostic Code 7806.  The Veteran's VA medical records show that his skin disability was being treated with topical clindamycin as early as April 2002.  The Veteran's VA physician submitted a letter in May 2007 stating that pseudofolliculitis barbae is a chronic condition that flares with shaving and the Veteran treats it with topical medications, including clindamycin gel, benzoyl peroxide gel, and specialized shaving techniques.  The medical records do not show that the Veteran was ever treated with more than topical therapy, including corticosteroids or other immunosuppressive drugs.  

There is little evidence regarding the percentage of the entire body and exposed areas that have been affected by the skin disability.  In April 2002, April 2004, December 2004, January 2005, August 2005, August 2006, December 2006, and March 2007, records indicate a clear face.  In May 2007, records show that the Veteran's skin disability was controlled with growing a short beard and using clindamycin if he shaves.  The Veteran also reported in August 2006, December 2006, and January 2011 that his skin disability was well-controlled.  In December 2007, records show there were some papules.  In January 2011, July 2011, and January 2014, records show his face was clear. 

The Veteran has been afforded three VA examinations for his skin disability during the appeals period.  During the October 2007 examination, the Veteran reported that his skin disability was stable overall but worsens when he shaves.  The treatment regimen included benzoyl peroxide gel, clindamycin gel, and specialized shaving techniques.  At the examination, there were no pustules/papules and 0 percent of the Veteran's body area and exposed areas were affected.  In November 2011, the Veteran reported his condition worsened.  The examiner noted that the Veteran uses topical medication for his skin condition but no systemic corticosteroids, antihistamines, or immunosuppressive retinoids.  The examiner indicated that the Veteran's skin condition affects less than 5 percent of the total body area and exposed area.  The examiner concluded that the Veteran's skin conditions do not impact his ability to work.  In November 2015, the examiner reported that the Veteran used topical medications constantly during the last 12 months and that less than 5 percent of the total body area and exposed area were affected.  He further reported that the Veteran had scattered papules with pustules in the bearded area of the neck and face.  He opined that the Veteran's skin disability does not impact his ability to work.  

The Board finds that the Veteran is not entitled to a compensable rating from August 5, 1998 to November 4, 2011, or an evaluation greater than 10 percent from November 5, 2011 to the present, under the amended regulations.  The medical and lay evidence do not show that the Veteran's skin disability required intermittent systemic therapy; instead, the Veteran used topical clindamycin and benzoyl peroxide gels.  Although topical treatment can be considered corticosteroids, and thus systemic therapy, see Johnson v. McDonald, 27 Vet. App. 496, 502 (2016), the particular medications that the Veteran uses are antibacterial, rather than steroidal, in nature.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 209, 372 (32d ed. 2007); see also https://www.nlm.nih.gov/medlineplus/druginfo/meds/a603021.html.  

Additionally, the evidence does not show that the Veteran's condition covers 5 or more percent of the entire body or exposed areas affected, as required by a 10 percent rating under Diagnostic Code 7806.  The Veteran's medical records consistently reflect that the Veteran had a clear face during medical visits.  Furthermore, even in the VA examinations during which the Veteran's skin disability manifested itself, the examiner noted that the skin disability covered less than 5 percent of the total body and total exposed areas affected.  Thus, the Veteran is not entitled to a higher rating for either appeals period.

The Board, however, will not disturb the Veteran's current 10 percent rating under Diagnostic Code 7806.  

Additionally, the Veteran is not entitled to a higher evaluation under the old criteria.  The evidence does not show the Veteran experienced exudation, exfoliation, or itching on an exposed or extensive area.  The evidence also does not show that the Veteran experiences ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or an exceptionally repugnant skin condition.  Thus, the Veteran is not entitled to a higher rating for either appeals period under the old regulations. 


Keloids Disorder Analysis

The Veteran contends that he is entitled to a disability rating in excess of 10 percent prior to October 23, 2008 and a disability rating in excess of 20 percent from October 23, 2008 to the present for his keloids disorder.  The Veteran filed his claim for an increase on July 31, 2006.  

The Veteran's keloids disorder is rated under Diagnostic Code 7816-7804.  Hyphenated diagnostic codes signify that the rating for a service-connected disability is based upon how another disability would be rated.  38 C.F.R. § 4.27.  The diagnostic code for the service-connected disability is before the hyphen.  Id.  

Because the Veteran's condition is rated under Diagnostic Code 7816-7804, the Board will analyze his claim under both Diagnostic Codes to determine which is more favorable to him.  Previously, he had been rated just under Diagnostic Code 7816, but the RO added Code 7804 after VA amended the rating criteria for skin disabilities effective October 23, 2008.  

Under Diagnostic Code 7816, for psoriasis, a 10 percent rating is warranted if at least 5 percent, but less than 20 percent, of the entire body is affected; at least 5 percent, but less than 20 percent, of the exposed areas are affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the 12-month period.  38 C.F.R. § 4.118.  A 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected or systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during a 12-month period.  Id.  If more than 40 percent of the entire body or more than 40 percent of exposed areas are affected or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during a 12-month period, a 60 percent rating is warranted.  Id.  

Under Diagnostic Code 7804, for scars, one or two scars that are unstable or painful warrant a 10 percent evaluation.  38 C.F.R. § 4.118.  Three or four scars that are unstable or painful warrant a 20 percent evaluation.  Id.  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id.  Note (2) to Diagnostic Code 7804 provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Id.

The Veteran's VA and private medical records show that the Veteran's keloids disability has been treated with regular kenalog injections for flattening and pruritus, beginning as early as April 2002.  In April 2007, the Veteran's VA physician submitted a letter stating that VA has been treating the Veteran for keloid scars since April 2002 with intralesional triamcinolone acetonide (kenalog), which he stated are corticosteroid injections.  The records also show that the Veteran has consistently complained of pain, tenderness, and pruritus due to his keloids.  

The Veteran's private medical records show that he sought surgery to treat his keloids in December 2009.  In September 2010, the Veteran's private physician submitted a letter reporting that the Veteran received laser surgery in May 2010 for his keloids and the area was sore for approximately 30 days.  In July 2010, private records note that laser treatment for his keloids was discontinued after the Veteran developed considerable swelling and erythema after the first treatment.  Instead, the Veteran continued with intralesional injections.  

The Veteran's private physician submitted a letter in February 2012 that the Veteran had two laser treatments in November and December 2011.  Following the second laser treatment, the Veteran went to the emergency room for an infection caused by the surgery.  He was treated with antibiotics and the infection had cleared by January 18, 2012, the date of his next private medical visit.

The Veteran was afforded five VA scars examinations during the period on appeal.  In January 2007, the examiner noted that the Veteran's keloids treatment has consisted of application of a topical lotion twice a day as needed and kenalog (steroid) injections for flattening and pruritus.  In May 2007, the examiner noted that the Veteran receives steroid injections for relief of itching and uses a topical lotion.  He further noted that there was no limitation of motion or function caused by the scar.  In October 2007, the examiner reported that the Veteran's scars were painful, itchy, and there was pain on palpation.  The scars, however, were stable and did not cause limitation of function or motion.  In November 2011, the examiner reported that the Veteran had two painful, stable scars on the trunk, but they did not cause limitation of function.  In November 2015, the examiner reported that the Veteran has two painful scars on his anterior trunk but they did not cause limitation of function. 

In light of the medical and lay evidence, the Board finds that the Veteran is not entitled to a 30 percent rating under Diagnostic Code 7804, which requires five or more scars that are unstable or painful.  The Veteran only has four keloids and thus cannot attain a higher rating under Diagnostic Code 7804.  

The Board finds, however, that the Veteran is entitled to a 30 percent rating under Diagnostic Code 7816.  The medical records show that the Veteran has been treated regularly with corticosteroid injections for a duration of six weeks or more.  Corticosteroid injections, like kenalog injections, are considered systemic therapy for the purposes of Diagnostic Code 7816.  See 38 C.F.R. § 4.118, Diagnostic Code 7816 (dictating that a 30 percent rating will be awarded for "intermittent systemic therapy such as corticosteroids") (emphasis added); see also Johnson v. McDonald, 27 Vet. App. 496, 502 (2016) ("[T]he language of Diagnostic Code 7806 is unambiguous: the diagnostic code explicitly mentions corticosteroids as an example of 'systemic therapy' and does not further distinguish between different types of corticosteroid application.").  The basis of the RO's denial was that injection into the lesions is not systemic therapy according to the "medical community."  However, there is absolutely no such notation in the medical evidence in this case.  The Board cannot substitute its own judgment and find, without any rationale, that injections of corticosteroids directly into the keloids is not equivalent to systemic therapy, especially considering the Johnson case stated: 

systemic therapy [is] the use of corticosteroids without any limitation of type of use, and it is well settled that the Board is not permitted to add criteria not included in the rating schedule.

(emphasis added).  Therefore, because the record shows that the Veteran's regular injections began prior to July 31, 2006, the Veteran's award shall begin the date he filed his increased rating claim.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o)(2).

The Veteran is not entitled to a higher rating than 30 percent under Diagnostic Code 7816 because the evidence does not show that the Veteran is undergoing systemic therapy on a "constant" or "near-constant" basis.  Rather, he gets injections approximately every other month.  The evidence also does not show that the Veteran's keloids disability covers 40 percent or more of his body or exposed areas affected. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  The Board is not actually changing the diagnostic code, because the RO has already assigned a hyphenated code of 7816-7804, but chose to use the criteria of 7804 to rate the disability.  Because the change to rating the condition under 7816 is more appropriate based on the Veteran's disability and is more favorable to the Veteran, the Board will replace the Veteran's 20 percent rating under Diagnostic Code 7804 with a 30 percent rating for his keloids disability under Diagnostic Code 7816, effective July 31, 2006, excluding the Veteran's convalescent rating from April 6, 2009 to May 31, 2009.  


Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating is warranted during the relevant period on appeal.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  The governing norm in these exceptional cases is:  a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

With respect to the first prong of Thun, the Board finds that all the symptomatology and impairment caused by the Veteran's skin disability and keloids disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of 
which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  

Comparing the Veteran's disability to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  Absent any exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Entitlement to a total disability rating based on individual unemployability (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, all of the Veteran's VA examination reports concluded that his skin disability and keloids disability do not impact function, and the Veteran has not indicated otherwise.  Thus, a claim for unemployability due to the Veteran's skin and keloid disabilities has not been raised. 


Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  VA's duty to notify was satisfied by letters sent in August 2004 and December 2006.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that VA has satisfied its duty to assist regarding the Veteran's claim.  The claims file contains the Veteran's service treatment records, VA and private medical treatment evidence, and the Veteran's statements.  The Veteran was also afforded VA examinations in January 2007, May 2007, October 2007, November 2011, and November 2015.  These examinations were adequate because they were performed by a medical professional, included the necessary findings, and were based on a review of the Veteran's record, history, and symptomatology.  

Finally, all due process considerations have been met.  Although new evidence was received by the RO following the most recent Supplemental Statement of the Case, the Veteran submitted numerous waivers of RO consideration, including in September 2015 and March 2016. 





	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a compensable evaluation for pseudofolliculitis barbae from August 5, 1998 to November 4, 2011 and an evaluation greater than 10 percent from November 5, 2011 to the present is denied. 

Replace the Veteran's 20 percent ratings under Diagnostic Code 7804 with a 30 percent rating for his keloids disability under Diagnostic Code 7816, effective July 31, 2006, with the exception of the Veteran's 100 percent rating from April 6, 2009 to May 31, 2009.  


____________________________________________
MICHELLE L. KANE.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


